Citation Nr: 1426471	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  13-09 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than August 31, 2004, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than August 31, 2004, for grant of Dependents' Educational Assistance, under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1981 to September 1985 and from September 1986 to January 1987.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.

In July 2013 the Veteran testified during a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's formal claim of entitlement to service connection for PTSD was received on August 31, 2004.

2.  No document prior to August 31, 2004, may be construed as an informal claim of entitlement to service connection for PTSD or any psychiatric disability.

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 31, 2004, for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2013).

2.  The criteria for an effective date earlier than August 31, 2004, for grant of Dependents' Educational Assistance, under 38 U.S.C. Chapter 35, have not been met.  38 U.S.C.A. §§ 3501, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.155, 3.157, 3.807 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the December 2011 rating decision granted service connection for PTSD, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the effective date does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the effective date assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, and regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that an April 2012 VCAA letter set forth the relevant law and regulations for consideration in assigning effective dates in this case.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records.

During the July 2013 Board hearing, to assist the Veteran, the undersigned asked questions to determine whether the Veteran had filed any prior claims with VA.  The undersigned also asked questions to determine the Veteran's knowledge of VA's claims process.  The undersigned also informed the Veteran that the record would be held open for 60 days in an effort to give the Veteran additional time to submit evidence in support of the appeal.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Analysis

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  38 C.F.R. § 3.400(b)(2).

In a December 2011 rating decision, the RO granted service connection for PTSD, with an evaluation of 70 percent, effective August 31, 2004.  A December 2012 RO decision assigned a rating of 100 percent for the Veteran's PTSD, effective August 31, 2004.

The Veteran's service connection claim for PTSD was received by VA on August 31, 2004.  The Board must consider whether any evidence of record prior to August 31, 2004, could serve as an informal claim in order to entitle the Veteran to an earlier effective date for PTSD.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

In reviewing the evidence to determine whether any communication submitted by the Veteran indicated an attempt to apply for service connection for PTSD, no document submitted prior to August 31, 2004 indicates an intent to pursue a claim of entitlement to service connection for PTSD.  In fact, the Board can find no documents associated with the claims file that were received prior to the Veteran's August 31, 2004 VA Form 21-526, Veteran's Application for Compensation or Pension.

The Veteran asserts in her statements and Board hearing testimony that she is entitled to an earlier effective date in this case due to the fact that she had PTSD or such symptoms recorded in VA records as early as June 1988.

Under 38 C.F.R. § 3.157, a VA report of examination or hospitalization, and evidence from a private physician or layman, will be accepted as an informal claim for benefits.  The provisions of 38 C.F.R. § 3.157 only apply, however, once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's August 2004 claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, even though VA records medical records reflecting treatment for a psychiatric disability dated prior to August 31, 2004, are of record, that regulation does not afford a basis for finding that a claim, be it formal or informal, of entitlement to service connection for PTSD, was of record earlier than August 31, 2004.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

The Board emphasizes that an informal claim must identify the benefit sought; the mere reference in medical treatment records to that disability is not a claim.  See 38 C.F.R. § 3.155; MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (medical treatment for a disability, without an intent expressed by a claimant to seek benefits based on that disability does not constitute an informal compensation claim).  In sum, the evidence of record provides no basis for an award of service connection for PTSD prior to August 31, 2004.

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child of a Veteran will have basic eligibility if the Veteran has a permanent total service-connected disability.  

Effective dates relating to awards under Chapters 35 essentially correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113.  As the Veteran is not entitled to an effective date prior to August 31, 2004, for the award of a 100 percent rating for the service-connected PTSD, a date prior to this is not warranted for entitlement to Dependents' Educational Assistance benefits.




ORDER

An effective date earlier than August 31, 2004, for the grant of service connection for PTSD is denied.

An effective date earlier than August 31, 2004, for grant of Dependents' Educational Assistance, under 38 U.S.C. Chapter 35 is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


